Title: To Thomas Jefferson from Albert Gallatin, 27 November 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Nov. 27 1805
                  
                  The supplements to the Message exactly meet my ideas. Only I do not understand precisely the limitation to the number of captains & lieutenants, which is intended by the words “to the number of frigates which were actually retained for service”. But if I understand it, it seems to me that the word vessels should be substituted to frigates and employed in that to retained for. Perhaps, however, I am mistaken in your intention of limitations.
                  The yellow fever part of the message will bring on you all the fever-importers & boards of health of the Union—
                  With respectful attachment Your obedient Servant
                  
                     Albert Gallatin 
                     
                  
               